Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Arguments
Applicant’s arguments, filed 6-7-2021, with respect to the art rejection of the claims have been fully considered and are persuasive.  The art rejection of the claims has been withdrawn. 
Reasons for Allowance
Claims 1, 2, & 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious the aperture mask comprises a plurality of regularly arranged apertures, each aperture being configured to pass only the received in-focus electromagnetic radiation, in combination with the rest of the limitations of the claim. 
Claims 2, & 5-12 are allowed based upon their dependency.
As to Claim 13 the prior art of record, taken alone or in combination, fails to disclose or render obvious the aperture mask comprises a plurality of regularly arranged apertures, and passing the second and fourth in-focus electromagnetic radiation comprises passing the second and fourth in-focus electromagnetic radiation through the regularly arranged apertures, in combination with the rest of the limitations of the claim. 
Claims 14-18 are allowed based upon their dependency.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






Jonathon Cook
AU:2886
June 12, 2021



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886